Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Notice of Allowability is in response to the amendment filed 12/10/2021 by the Applicant.
Response to Amendment
The amendment filed 12/10/2021 under 37 CFR 1.312 has been entered. The amendment was filed after the Notice of Allowance. The Applicant is advised that such amendments must be explicitly filed in the future as amendments under 37 CFR 1.312.

Allowable Subject Matter
Claims 1-6 and 10-18 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination an external ultrasound generating treating device and a method for transiently opening the blood-spinal cord barrier as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic apparatus, being configured for creating a holographic ultrasound field, comprising an ultrasound source device being configured for creating an ultrasound wave, and a transmission hologram device having a transmission hologram and an acoustic emitter surface, said transmission hologram device being coupled with the ultrasound source device and being arranged for transmitting the ultrasound wave through the acoustic emitter surface and creating the holographic ultrasound field in a surrounding space, wherein the outer acoustic 

Claims 2-6 and 10-18 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793